Case 19-80064-TLS            Doc 53       Filed 01/16/19 Entered 01/16/19 18:09:38                      Desc Main
                                         Document      Page 1 of 28


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                        )
In re:                                                                  ) Chapter 11
                                                                        )
SPECIALTY RETAIL SHOPS HOLDING CORP., et                                ) Case No. 19-80064-TLS
al., 1
                                                                        )
                          Debtors.                                      ) (Joint Administration Requested)
                                                                        )

                          DEBTORS’ MOTION FOR ENTRY OF
                     AN ORDER (I) APPROVING THE ADEQUACY
              OF THE DISCLOSURE STATEMENT, (II) APPROVING THE
           SOLICITATION AND NOTICE PROCEDURES WITH RESPECT TO
          CONFIRMATION OF THE DEBTORS’ PROPOSED JOINT CHAPTER
         11 PLAN, (III) APPROVING THE FORMS OF BALLOTS AND NOTICES
         IN CONNECTION THEREWITH, (IV) SCHEDULING CERTAIN DATES
          WITH RESPECT THERETO, AND (V) GRANTING RELATED RELIEF

         Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) respectfully state

as follows in support of this motion (this “Motion”):


                                               Relief Requested

         1.      The Debtors seek entry of an order, granting the following relief and such other

relief as is just and proper:

                 a.       Disclosure Statement. Approving the Disclosure Statement for the
                          Joint Chapter 11 Plan of Reorganization of Specialty Retail Shops
                          Holding Corp and Its Debtor Affiliates, substantially in the form



1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); ShopKo Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin, 54304.
Case 19-80064-TLS           Doc 53       Filed 01/16/19 Entered 01/16/19 18:09:38                    Desc Main
                                        Document      Page 2 of 28


                          attached as Schedule 1 (the “Disclosure Statement”) 2 as containing
                          “adequate information” pursuant to section 1125 of the Bankruptcy
                          Code;

                 b.       Solicitation and Voting Procedures. Approving procedures for:
                          (i) soliciting, receiving, and tabulating votes to accept or reject the
                          Plan; (ii) voting to accept or reject the Plan; and (iii) filing
                          objections to the Plan (the “Solicitation and Voting Procedures”),
                          substantially in the form attached as Schedule 2;

                 c.       Ballots. Approving each of the Class 2, Class 3, Class 4, Class 5,
                          Class 6, and Class 7 ballots (together, the “Ballots”), substantially
                          in the form attached as Schedule 3, Schedule 4, Schedule 5, and
                          Schedule 6, Schedule 7, and Schedule 8, respectively;

                 d.       Solicitation Packages. Approving the solicitation materials and
                          documents        included   in     the    solicitation    packages
                          (the “Solicitation Packages”) that will be sent to, among others,
                          Holders of Claims entitled to vote to accept or reject the Plan, in
                          compliance with Bankruptcy Rules 3017(d) and 2002(b);

                 e.       Cover Letter. Approving the form of letter (the “Cover Letter”) that
                          the Debtors will send to Holders of Claims entitled to vote to accept
                          or reject the Plan urging such parties to vote in favor of the Plan,
                          substantially in the form attached as Schedule 12;

                 f.       Confirmation Hearing Notice. Approving the form and manner of
                          notice of the hearing to be held by the Court to consider
                          Confirmation of the Plan (the “Confirmation Hearing,” and the
                          notice thereof, the “Confirmation Hearing Notice”) pursuant to
                          section 1129 of the Bankruptcy Code, substantially in the form
                          attached as Schedule 13;

                 g.       Plan Supplement Notice. Approving the notice related to the filing
                          of the Plan Supplement, substantially in the form attached to the as
                          Schedule 14 (the “Plan Supplement Notice”);

                 h.       Non-Voting Status Notices. Approving: (i) the form of notice
                          applicable to Holders of Claims that are Unimpaired under the Plan
                          and who are, pursuant to section 1126(f) of the Bankruptcy Code,
                          conclusively presumed to accept the Plan; (ii) the form of notice
                          applicable to Holders of Interests that are Impaired under the Plan
                          and who are, pursuant to section 1126(g) of the Bankruptcy Code,

2   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Joint Chapter
    11 Plan of Specialty Retail Shops Holding Corp. and Its Debtor Affiliates, filed contemporaneously herewith (as
    amended, supplemented, or modified from time to time, the “Plan”).


                                                        2
Case 19-80064-TLS         Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38             Desc Main
                                   Document      Page 3 of 28


                        conclusively deemed to reject the Plan; and (iii) the form of notice
                        applicable to Holders of Claims that are subject to a pending
                        objection by the Debtors and who are not entitled to vote the
                        disputed portion of such Claim (each, a “Non-Voting Status
                        Notice”), substantially in the forms attached attached as Schedule 9,
                        Schedule 10, and Schedule 11, respectively;

             i.         Assumption and Rejection Notices. Approving the form of notices
                        to counterparties to Executory Contracts and Unexpired Leases that
                        will be assumed or rejected pursuant to the Plan, (the “Assumption
                        Notice” and the “Rejection Notice,” respectively) substantially in
                        the forms attached as Schedule 15 and Schedule 16, respectively;
                        and

             j.         Confirmation Dates. Establishing the following dates and
                        deadlines with respect to Confirmation, subject to modification as
                        necessary (the “Confirmation Timeline”).

          Event                          Date                            Description

 Disclosure Statement          February 15, 2019, at       Deadline by which objections to the
 Objection Deadline            4:00 p.m., prevailing       Disclosure Statement must be filed with
                               Central Time                the Court and served so as to be actually
                                                           received by the appropriate notice
                                                           parties (the “Disclosure Statement
                                                           Objection Deadline”)
 Disclosure Statement          February 22, 2019 at        Date for the hearing to consider the
 Hearing Date                  11:00 a.m., prevailing      approval of the Debtors’ Disclosure
                               Central Time                Statement (the “Disclosure Statement
                                                           Hearing Date”)
 Voting Record Date            February 22, 2019           Date for determining (i) which Holders
                                                           of Claims in the Voting Classes, as
                                                           defined herein, are entitled to vote to
                                                           accept or reject the Plan and
                                                           (ii) whether Claims have been properly
                                                           assigned or transferred to an assignee
                                                           under Bankruptcy Rule 3001(e) such
                                                           that the assignee or transferee, as
                                                           applicable, can vote to accept or reject
                                                           the Plan as the Holder of a Claim or
                                                           Interest (the “Voting Record Date”)




                                                  3
Case 19-80064-TLS             Doc 53      Filed 01/16/19 Entered 01/16/19 18:09:38                   Desc Main
                                         Document      Page 4 of 28



               Event                           Date                                Description

    Solicitation Deadline           Three business days            Deadline for distributing Solicitation
                                    following entry of the         Packages, including Ballots, to Holders
                                    order approving the            of Claims entitled to vote to accept or
                                    Disclosure Statement           reject the Plan (the “Solicitation
                                    (expected to be                Deadline”)
                                    February 25, 2019)
    Publication Deadline            February 28, 2019              Last date by which the Debtors will
                                                                   submit the Confirmation Hearing
                                                                   Notice in a format modified for
                                                                   publication (the “Publication Notice”)
    Voting Deadline                 March 25, 2019, at 4:00        Deadline by which all Ballots must be
                                    p.m., prevailing Central       properly executed, completed, and
                                    Time                           delivered so that they are actually
                                                                   received (the “Voting Deadline”) by
                                                                   Prime Clerk LLC, the notice, claims,
                                                                   and solicitation agent retained by the
                                                                   Debtors in the Chapter 11 Cases
                                                                   (the “Solicitation Agent”) 3
    Plan Objection Deadline         March 25, 2019, at 4:00        Deadline by which objections to the
                                    p.m., prevailing Central       Plan must be filed with the Court and
                                    Time                           served so as to be actually received by
                                                                   the appropriate notice parties (the “Plan
                                                                   Objection Deadline”)
    Deadline to File                April 1, 2019, at 12:00        Date by which the Debtors shall file
    Confirmation Brief              p.m., prevailing Central       their brief in support of Confirmation
                                    Time                           (the “Confirmation Brief Deadline”)
    Plan Objection Response         April 1, 2019, at 12:00        Deadline by which responses to
    Deadline                        p.m., prevailing Central       objections to the Plan must be filed with
                                    Time                           the Court and served so as to be actually
                                                                   received by the appropriate notice
                                                                   parties (the “Plan Objection Response
                                                                   Deadline”)
    Deadline to File Voting         March 29, 2019, at             Date by which the report tabulating the
    Report                          12:00 p.m., prevailing         voting on the Plan (the “Voting
                                    Central Time                   Report”) shall be filed with the Court




3     Contemporaneously herewith, the Debtors filed a motion with the Court to authorize the Debtors to retain and
      employ Prime Clerk LLC, to provide noticing and claims services and serve as Notice and Claims Agent.


                                                         4
Case 19-80064-TLS         Doc 53     Filed 01/16/19 Entered 01/16/19 18:09:38            Desc Main
                                    Document      Page 5 of 28



             Event                        Date                           Description

 Confirmation Hearing           April 3, 2019, at 11:00    Date and time for the hearing at which
 Date                           a.m., prevailing Central   the Court will consider Confirmation of
                                Time                       the Plan (the “Confirmation Hearing
                                                           Date”)

                                      Jurisdiction and Venue

        2.      The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

of the United States District Court for the District of Nebraska. The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court in connection with this motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

        3.      The bases for the relief requested herein are sections 105, 363, 1125, 1126, and

1128 of the Bankruptcy Code, Bankruptcy Rules 2002, 3016, 3017, 3018, and 3020, and Rules

2002-1 and 3016-1 of the Nebraska Rules of Bankruptcy Procedure (the “Local Rules”).


                                           Plan Summary

        4.      The Debtors have created a transaction structure and process that they believe will

preserve and capitalize on the value inherent in their business and brand. With the support of their

secured lenders, the Debtors commenced these cases with a chapter 11 plan that includes a “sale

toggle” feature contemplating either (a) a reorganization supported by a plan sponsor or (b) the

sale of the Debtors’ assets to a third party.

        5.      The Plan provides for the following distributions to be made to the Debtors’

creditors:



                                                  5
Case 19-80064-TLS         Doc 53     Filed 01/16/19 Entered 01/16/19 18:09:38                        Desc Main
                                    Document      Page 6 of 28



  Class        Claim/Interest                           Treatment of Claim/Equity Interest

                                     Each Holder of an Allowed Other Secured Claim will receive, at the
                                     Debtors’ election: (a) payment in full in Cash, which may come from the
                                     Other Secured Reserve; (b) delivery of the collateral securing any such
   1      Other Secured Claims
                                     Claim and payment of any interest required under section 506(b) of the
                                     Bankruptcy Code; (c) Reinstatement of such Claim; or (d) other treatment
                                     rendering such Claim Unimpaired.

                                     Each Holder of an Allowed Other Priority Claim will receive its Pro Rata
                                     share of the Priority Claims Reserve. The failure to object to
                                     Confirmation by a Holder of an Allowed Other Priority Claim shall be
   2      Other Priority Claims
                                     deemed to be such Holder’s consent to receive treatment for such Claim
                                     that is different from that set forth in section 1129(a)(9) of the Bankruptcy
                                     Code.

                                     If the Equitization Restructuring occurs, each Holder of an Allowed
                                     Revolving Loan A Claim will either: (a) receive payment in full in Cash
                                     of such Holder’s Allowed Revolving Loan A Claim; or (b) with the
                                     consent of such Holder, receive its Pro Rata share of the Exit Facility.
   3      Revolving Loan A Claims    If the Asset Sale Restructuring occurs, each Holder of an Allowed
                                     Revolving Loan A Claim shall receive its Pro Rata share of the
                                     Distribution Proceeds available for distribution from time to time as
                                     provided in Article VIII.G hereof, until such Allowed Revolving Loan A
                                     Claims are paid in full.

                                     If the Equitization Restructuring occurs, each Holder Allowed Revolving
                                     Loan A-1 Claim will either: (a) receive payment in full in Cash of such
                                     Holder’s Allowed Revolving Loan A-1 Claim or (b) with the consent of
                                     such Holder, receive its Pro Rata share of the Exit Facility.
          Revolving Loan A-1
   4                                 If the Asset Sale Restructuring occurs, each Holder of an Allowed
          Claims
                                     Revolving Loan A-1 Claim shall receive its Pro Rata share of the
                                     Distribution Proceeds available for distribution from time to time as
                                     provided in Article VIII.G hereof, until such Allowed Revolving Loan A-
                                     1 Claims are paid in full.
                                     If the Equitization Restructuring occurs, each Holder of an Allowed Term
                                     Loan B Claim will receive either: (a) payment in full in cash; or (b) as
                                     agreed by such Holder of an Allowed Term Loan B Claim and the
                                     Debtors, its Pro Rata share of the Exit Facility.
   5      Term Loan B Claims
                                     If the Asset Sale Restructuring occurs, each Holder of an Allowed Term
                                     Loan B Claim shall receive its Pro Rata share of the Distribution Proceeds
                                     available for distribution from time to time as provided in Article VIII.G
                                     hereof, until such Allowed Term Loan B Claims are paid in full.




                                                    6
Case 19-80064-TLS         Doc 53      Filed 01/16/19 Entered 01/16/19 18:09:38                      Desc Main
                                     Document      Page 7 of 28



  Class        Claim/Interest                            Treatment of Claim/Equity Interest
                                      If the Equitization Restructuring occurs, each Holder of an Allowed Term
                                      Loan B-1 Claim will receive its Pro Rata share of 19.9% of the New
                                      Shopko Interests subject to dilution by the Plan Sponsor Investment and
                                      the Management Incentive Plan.

   6      Term Loan B-1 Claims        If the Asset Sale Restructuring occurs, each Holder of an Allowed Term
                                      Loan B-1 Claim shall receive its Pro Rata share of the Distribution
                                      Proceeds available for distribution from time to time as provided in
                                      Article VIII.G hereof, until such Allowed Term Loan B-1 Claims are paid
                                      in full.

                                      If the Equitization Restructuring occurs, each Holder of an Allowed
                                      General Unsecured Claim shall receive its Pro Rata share of, at the
                                      election of the Debtors, either (a) 80.1% of the New Shopko Interests,
   7      General Unsecured Claims
                                      subject to dilution by the Plan Sponsor Investment and the Management
                                      Incentive Plan, or (b) its Pro Rata share of the GUC Equitization
                                      Distribution in one or more distributions.

                                      Each Allowed Intercompany Claim, unless otherwise provided for under
                                      the Plan, will either be Reinstated or canceled and released at the option
   8      Intercompany Claims         of the Debtors; provided, that no distributions shall be made on account
                                      of any such Intercompany Claims.

                                      Each Allowed Intercompany Interest shall be Reinstated for
   9      Intercompany Interests      administrative convenience or canceled and released without any
                                      distribution on account of such interests at the option of the Debtors.
                                      Each Allowed Interest in Shopko shall be canceled, released, and
                                      extinguished, and will be of no further force or effect and no Holder of
   10     Interests in Shopko
                                      Interests in Shopko shall be entitled to any recovery or distribution under
                                      the Plan on account of such Interests.
                                      Section 510(b) Claims will be canceled, released, and extinguished as of
                                      the Effective Date, and will be of no further force or effect, and each
                                      Holder of a Section 510(b) Claim will not receive any distribution on
   11     Section 510(b) Claims
                                      account of such Section 510(b) Claim. The Debtors are not aware of any
                                      valid Section 510(b) Claims and believe that no such Section 510(b)
                                      Claims exist.




                                                     7
Case 19-80064-TLS                 Doc 53      Filed 01/16/19 Entered 01/16/19 18:09:38                 Desc Main
                                             Document      Page 8 of 28


            6.        In accordance with the foregoing description of the treatment of Holders of Claims

and Interests, the Plan contemplates classifying Holders of Claims and Interests into certain

Classes of Claims and Interests for all purposes, including with respect to voting on the Plan,

pursuant to section 1126 of the Bankruptcy Code. The following chart represents the Classes of

Claims and Interests under the Plan: 4

    Class                     Claim/Interest                        Status                    Voting Rights
                 Other Secured Claims                    Unimpaired                     Presumed to Accept
     1
                 Other Priority Claims                   Impaired / Unimpaired          Entitled to Vote
     2
                 Revolving Loan A Claims                 Unimpaired / Impaired          Entitled to Vote
     3
                 Revolving Loan A-1 Claims               Unimpaired / Impaired          Entitled to Vote
     4
                 Term Loan B Claims                      Impaired                       Entitled to Vote
     5
                 Term Loan B-1 Claims                    Impaired                       Entitled to Vote
     6
                 General Unsecured Claims                Impaired                       Entitled to Vote
     7
                 Intercompany Claims                     Unimpaired / Impaired          Not Entitled to Vote
     8
                 Intercompany Interests                  Unimpaired                     Presumed to Accept
     9
                 Interests in ShopKo                     Impaired                       Deemed to Reject
     10
                 Section 510(b) Claims                   Impaired                       Deemed to Reject
     11


            7.        Based on the foregoing (and as discussed in greater detail herein), the Debtors are

proposing to solicit votes to accept or reject the Plan from Holders of Claims in Class 2, Class 3,

Class 4, Class 5, Class 6, and Class 7 (the “Voting Classes”). The Debtors are not proposing to




4    The Plan constitutes a separate chapter 11 plan of reorganization for each Debtor. The Debtors reserve the right
     to modify the Plan in accordance with the terms thereof, including the right to withdraw the Plan as to an
     individual Debtor at any time before the Confirmation Date.

                                                         8
Case 19-80064-TLS         Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38             Desc Main
                                   Document      Page 9 of 28


solicit votes from Holders of Claims and Interests in Classes 1, 8, 9, 10, and 11 (each a “Non-

Voting Class” and collectively, the “Non-Voting Classes”).

                                          Basis for Relief

I.      The Court Should Approve the Disclosure Statement.

     A. The Standard for Approval of the Disclosure Statement.

        8.     Pursuant to section 1125 of the Bankruptcy Code, the proponent of a proposed

chapter 11 plan must provide “adequate information” regarding that plan to holders of impaired

claims and interests entitled to vote on the plan. 11 U.S.C. § 1125. Specifically, section 1125(a)(1)

of the Bankruptcy Code provides, in relevant part, as follows:

               ‘[A]dequate information’ means information of a kind, and in
               sufficient detail, as far as is reasonably practicable in light of the
               nature and history of the debtor and the condition of the debtor’s
               books and records, including a discussion of the potential material
               Federal tax consequences of the plan to the debtor, any successor to
               the debtor, and a hypothetical investor typical of the holders of
               claims or interests in the case, that would enable such a hypothetical
               investor of the relevant class to make an informed judgment about
               the plan.

11 U.S.C. § 1125(a)(1).

        9.     The primary purpose of a disclosure statement is to provide all material information

that creditors and interest Holders affected by a proposed plan need to make an informed decision

regarding whether or not to vote for the plan. See, e.g., In re Huggins, No. 12-42692 (TJM), 2013

WL 4502825, at *2 (Bankr. D. Neb. Aug. 22, 2013); In re Apex Oil Co., 101 B.R. 92, 98 (Bankr.

E.D. Mo. 1989) (“The disclosure statement is primarily a source of information upon which

creditors make an informed judgment about the merits of a plan of reorganization.”); Century

Glove, Inc. v. First Am. Bank of N.Y., 860 F.2d 94, 100 (3d Cir. 1988) (“[Section] 1125 seeks to

guarantee a minimum amount of information to the creditor asked for its vote.”); In re Tranel, 940

F.2d 1168, 1175 (8th Cir. 1991) (holding that the debtor’s disclosure statement must prominently

                                                 9
Case 19-80064-TLS         Doc 53     Filed 01/16/19 Entered 01/16/19 18:09:38                Desc Main
                                    Document     Page 10 of 28


disclose material content to permit interest holders to make an “informed judgment” about the

plan); In re Monnier Bros., 755 F.2d 1336, 1342 (8th Cir. 1985) (“The primary purpose of a

disclosure statement is to give the creditors the information they need to decide whether to accept

the plan.”). Congress intended that such informed judgments would be needed to both negotiate

the terms of, and vote on, a plan of reorganization. Century Glove, Inc., 860 F.2d at 100.

        10.     “Adequate information” is a flexible standard, based on the facts and circumstances

of each case. 11 U.S.C. § 1125(a)(1) (“‘adequate information’ means information of a kind, and

in sufficient detail, as far as is reasonably practicable in light of the nature and history of the debtor

and the condition of the debtor’s books and records”); see also Oneida Motor Freight, Inc. v.

United Jersey Bank, 848 F.2d 414, 417 (3d Cir. 1988) (“From the legislative history of § 1125 we

discern that adequate information will be determined by the facts and circumstances of each

case.”); First Am. Bank of N.Y. v. Century Glove, Inc., 81 B.R. 274, 279 (D. Del. 1988) (noting

that adequacy of disclosure for a particular debtor will be determined based on how much

information is available from outside sources); S. Rep. No. 95-989, at 121 (1978), reprinted in

1978 U.S.C.C.A.N. 5787, 5907 (“the information required will necessarily be governed by the

circumstances of the case”).

        11.     Courts in the Eighth Circuit and elsewhere acknowledge that determining what

constitutes “adequate information” for the purpose of satisfying section 1125 of the Bankruptcy

Code resides within the broad discretion of the court. See, e.g., In re Puff, No. BR 10-01877, 2011

WL 2604759, at *3–5 (Bankr. N.D. Iowa June 30, 2011) (“The determination of what is adequate

information is subjective and made on a case by case basis. This determination is largely within

the discretion of the bankruptcy court.”) (citations omitted); In re Tranel, 940 F.2d 1168, 1175

(8th Cir. 1991) (“Implicit in section 1125 of the Bankruptcy Code is the recognition that “[i]n



                                                   10
Case 19-80064-TLS          Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38             Desc Main
                                    Document     Page 11 of 28


reorganization cases, there is frequently great uncertainty, [and t]herefore the need for flexibility

is greatest.”) (quoting H.R.Rep. No. 595, 95th Cong., 1st Sess., 408-409 (1977), U.S. Code Cong.

& Admin. News 1978, pp. 5787, 6364, 6365); In re Dakota Rail, Inc., 104 B.R. 138, 143 (Bankr.

D. Minn. 1989) (noting that the definition of adequate information leaves the bankruptcy court

with “wide discretion”).

       12.     In making a determination as to whether a disclosure statement contains adequate

information as required by section 1125 of the Bankruptcy Code, courts typically look for

disclosures related to topics such as:

               a.      the events that led to the filing of a bankruptcy petition;

               b.      the relationship of the debtor with its affiliates;

               c.      a description of the available assets and their value;

               d.      information relevant to the company’s liquidation;

               e.      the source of information stated in the disclosure statement;

               f.      the debtors’ condition while in chapter 11;

               g.      claims asserted against the debtor;

               h.      the estimated return to creditors under a chapter 7 liquidation;

               i.      information relevant to the plan administrator;

               j.      the chapter 11 plan or a summary thereof;

               k.      financial information, valuations, and projections relevant to a
                       creditor’s decision to accept or reject the chapter 11 plan;

               l.      information relevant to the risks posed to creditors under the plan;

               m.      the actual or projected realizable value from recovery of preferential
                       or otherwise avoidable transfers;

               n.      litigation likely to arise in a nonbankruptcy context; and

               o.      tax attributes of the debtors.


                                                  11
Case 19-80064-TLS        Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38              Desc Main
                                  Document     Page 12 of 28


       13.     See, e.g., In re Puff, 2011 WL 2604759, at *3 (collecting cases and factors); In re

U.S. Brass Corp., 194 B.R. 420, 424–25 (Bankr. E.D. Tex. 1996) (listing the factors courts have

considered in determining the adequacy of information provided in a disclosure statement); In re

Scioto Valley Mortg. Co., 88 B.R. 168, 170–71 (Bankr. S.D. Ohio 1988) (same); In re Metrocraft

Pub. Serv., Inc., 39 B.R. 567, 568 (Bankr. N.D. Ga. 1984) (same). Disclosure regarding all topics

is not necessary in every case; the above factors are only a general “yardstick” and need to be

modified as the circumstances and size of each case warrant. See In re Puff, 2011 WL 2604759 at

*4; In re U.S. Brass Corp., 194 B.R. at 424; see also In re Phoenix Petroleum Co., 278 B.R. 385,

393 (Bankr. E.D. Pa. 2001) (“[C]ertain categories of information which may be necessary in one

case may be omitted in another; no one list of categories will apply in every case.”).

   B. The Disclosure Statement Contains Adequate Information in Accordance with
      Section 1125 of the Bankruptcy Code.

       14.     The Disclosure Statement provides “adequate information” to allow Holders of

Claims in the Voting Classes to make informed decisions about whether to vote to accept or reject

the Plan. Specifically, the Disclosure Statement contains a number of categories of information

that courts consider “adequate information,” including, without limitation:

                                                                                    Location in
       Category                               Description                           Disclosure
                                                                                    Statement
 Debtors’ Corporate      An overview of the Debtors’ corporate history, Article VI
 History, Structure, and business operations, organizational structure, and
 Business Overview       capital structure.
 Events Leading to the     An overview of the Debtors’ out-of-court Article VII
 Chapter 11 Cases          restructuring efforts in response to deteriorating
                           economic conditions, including the negotiations
                           with respect to the Plan.
 Events of the Chapter     A summary of the motions filed on the Petition Date Article IX
 11 Cases                  as well as some significant events of these chapter
                           11 cases.

                                                12
Case 19-80064-TLS        Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38            Desc Main
                                  Document     Page 13 of 28



                                                                                   Location in
       Category                                Description                         Disclosure
                                                                                   Statement
 Solicitation and          A description of the procedures for soliciting votes Article XI
 Voting Procedures         to accept or reject the Plan and voting on the Plan.
 Confirmation of the       Confirmation       procedures      and  statutory Article XII
 Plan                      requirements for Confirmation and Consummation
                           of the Plan, including a liquidation analysis,
                           financial projections, and a valuation.
 Risk Factors              Certain risks associated with the Debtors’ Article X
                           businesses, as well as certain risks associated with
                           forward-looking statements and an overall
                           disclaimer as to the information provided by and set
                           forth in the Disclosure Statement.
 Certain United States     A description of certain U.S. federal income tax law Article XIV
 Federal Income Tax        consequences of the Plan.
 Consequences of the
 Plan
 Recommendation            A recommendation by the Debtors that Holders of Article XV
                           Claims in the Voting Classes should vote to accept
                           the Plan.


       15.      Based on the foregoing, the Debtors submit that the Disclosure Statement complies

with all aspects of section 1125 of the Bankruptcy Code and addresses the information set forth

above in a manner that provides adequate information to Holders of Claims entitled to vote to

accept or reject the Plan. Accordingly, the Debtors submit that the Disclosure Statement contains

“adequate information” and therefore should be approved.

   C. The Disclosure Statement Provides Sufficient Notice of Injunction, Release, and
      Exculpation Provisions in the Plan.

       16.      Bankruptcy Rule 3016(c) requires that, if a plan provides for an injunction against

conduct not otherwise enjoined under the Bankruptcy Code, the plan and disclosure statement must

describe, in specific and conspicuous language, the acts to be enjoined and the entities subject to

the injunction. Fed. R. Bankr. P. 3016(c).

                                                13
Case 19-80064-TLS         Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38               Desc Main
                                   Document     Page 14 of 28


         17.   Article X.H of the Plan describes in detail the entities subject to an injunction under

the Plan and the acts that they are enjoined from pursuing. Further, the language in Article X.H

of the Plan is in bold, making it conspicuous to anyone who reads it. Moreover, Article X.D, E,

and F of the Plan describe in detail the entities subject to or providing a release under the Plan, and

the Claims and Causes of Action so released, and Article X.G of the Plan describes in detail the

entities entitled to exculpation under the Plan. Each of the foregoing sections is set forth,

conspicuously, in bold.      Accordingly, the Debtors respectfully submit that the Disclosure

Statement complies with Bankruptcy Rule 3016(c) by conspicuously describing the conduct and

parties enjoined, released, or exculpated by the Plan.

II.      The Court Should Approve the Solicitation and Voting Procedures, Including the
         Voting and Tabulation Procedures, the Materials, and the Timeline for Soliciting
         Votes on the Plan.

      A. The Standard for Approval of Voting and Tabulation Procedures.

         18.   Section 1126(c) of the Bankruptcy Code provides that:

               A class of claims has accepted a plan if such plan has been accepted
               by creditors, other than any entity designated under section (e) of
               this section, that hold at least two-thirds in amount and more than
               one-half in number of the allowed claims of such class held by
               creditors, other than any entity designed under subsection (e) of this
               section, that have accepted or rejected the plan.

11 U.S.C. § 1126(c).      Additionally, Bankruptcy Rule 3018(c) provides, in part, that “[a]n

acceptance or rejection [of a plan] shall be in writing, identify the plan or plans accepted or

rejected, be signed by the creditor or equity security holder or an authorized agent and conform to

the appropriate Official Form.” Fed. R. Bankr. P. 3018(c). Consistent with these requirements,

the Debtors propose to use the Solicitation and Voting Procedures, which procedures include

specific voting and tabulation requirements and processes, as follows:




                                                  14
Case 19-80064-TLS         Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38                Desc Main
                                   Document     Page 15 of 28


   B. Completion of Ballots.

       19.     To facilitate the process of tabulating all votes received, the Debtors propose that a

Ballot be counted in determining the acceptance or rejection of the Plan only if it satisfies certain

criteria. Specifically, the Voting and Tabulation Procedures provide that the Debtors not count a

Ballot if it is, among other things, illegible, submitted by a Holder of a Claim or Interest that is not

entitled to vote on the Plan, unsigned, or not clearly marked. Further, the Debtors, subject to a

contrary order of the Court, may waive any defects or irregularities as to any particular Ballot at

any time, either before or after the close of voting, and any such waivers shall be documented in

the Voting Report.

   C. General Ballot Tabulation and Voting Procedures.

       20.     The proposed Voting and Tabulation Procedures set forth specific criteria with

respect to the general tabulation of Ballots, and voting procedures applicable to Holders of Claims.

The Debtors believe that the proposed Voting and Tabulation Procedures will facilitate the Plan

confirmation process. Specifically, the procedures will clarify any obligations of Holders of

Claims entitled to vote to accept or reject the Plan and will create a straightforward process by

which the Debtors can determine whether they have satisfied the numerosity requirements of

section 1126(c) of the Bankruptcy Code. Accordingly, the Debtors submit that the Voting and

Tabulation Procedures are in the best interests of their estates, Holders of Claims, and other parties

in interest, and that good cause supports the relief requested herein.

   D. The Court Should Approve the Forms of the Ballots.

       21.     In accordance with Bankruptcy Rule 3018(c), the Debtors have prepared and

customized the Ballots. Although based on Official Form B 314, the Ballots have been modified

to (a) address the particular circumstances of the Chapter 11 Cases and (b) include certain

additional information that is relevant and appropriate for Claims in certain of the Voting Classes.

                                                  15
Case 19-80064-TLS        Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38            Desc Main
                                  Document     Page 16 of 28


The proposed Ballots for the Voting Classes are annexed as Schedule 3, Schedule 4, Schedule 5,

and Schedule 6, Schedule 7, and Schedule 8 hereto. The Debtors respectfully submit that the

forms of the Ballots comply with Bankruptcy Rule 3018(c) and, therefore, should be approved.

   E. The Court Should Approve the Form and Distribution of the Solicitation Packages
      and Cover Letter to Parties Entitled to Vote on the Plan.

       22.     Bankruptcy Rule 3017(d) specifies the materials to be distributed to holders of

allowed claims upon approval of a disclosure statement, including the court-approved plan and

disclosure statement and notice of the time within which acceptances and rejections of the plan

may be filed. Fed. R. Bankr. P. 3017(d).

       23.     In accordance with this requirement, the Debtors propose to send the Solicitation

Packages to provide Holders of Claims in the Voting Classes with the information they need to be

able to make informed decisions with respect to how to vote on the Plan. Specifically, on or before

the Solicitation Deadline, the Debtors will cause the Solicitation Packages to be distributed by

first-class U.S. mail to those Holders of Claims in the Voting Classes. Each Solicitation Package

will include the following materials:

               a.     a copy of the Solicitation and Voting Procedures;

               b.     a Ballot, together with detailed voting instructions and a pre-
                      addressed, postage prepaid return envelope;

               c.     the Cover Letter;

               d.     the Disclosure Statement (and exhibits thereto, including the Plan);

               e.     the Order (without exhibits except the Solicitation and Voting
                      Procedures, as set forth above);

               f.     the Confirmation Hearing Notice; and

               g.     such other materials as the Court may direct.

       24.     The Debtors request that they be authorized to distribute the Plan, the Disclosure

Statement, and the Order (without exhibits, except for the Solicitation and Voting Procedures) to
                                                16
Case 19-80064-TLS            Doc 53      Filed 01/16/19 Entered 01/16/19 18:09:38                        Desc Main
                                        Document     Page 17 of 28


Holders of Claims entitled to vote on the Plan in electronic format (i.e. on a CD-ROM or flash

drive). The Ballots, the Cover Letter, and the Confirmation Hearing Notice will only be provided

in paper format. Distribution in this manner will translate into significant monetary savings for

the Debtors’ estates (the Plan, the Disclosure Statement, and the proposed Order, collectively, total

hundreds of pages) by reducing printing and postage costs. Bankruptcy courts have permitted

debtors to transmit solicitation documents in electronic format in other large chapter 11 cases in

the interest of saving printing and mailing costs.            See, e.g., In re Payless Holdings LLC, No. 17-

42267 (KAS) (Bankr. E.D. Mo. June 15, 2017) (authorizing the debtors to transmit solicitation

documents in flash drive format); accord In re 21st Century Oncology Holdings, Inc., No. 17-

22770 (RDD) (Bankr. S.D.N.Y. Oct. 17, 2017) (same); In re GenOn Energy, Inc., No. 17-33695

(DRJ) (Bankr. S.D. Tex. Oct. 5, 2017) (same); In re rue21, Inc., No. 17-22045 (GLT) (Bankr.

W.D. Pa. July 14, 2017) (same); In re The Gymboree Corp., No. 17 32986 (KLP) (Bankr. E.D.

Va. July 11, 2017) (same). 5

        25.      Additionally, the Debtors will provide (a) complete Solicitation Packages

(excluding the Ballots) to the Office of the United States Trustee for the District of Nebraska (the

“U.S. Trustee”) and (b) the Disclosure Statement (and exhibits thereto, including the Plan) and

Order (both in electronic format), as well as the Confirmation Hearing Notice to all parties required

to be notified under Rule 2002 of the Bankruptcy Rules and Rule 2002-1 of the Local Rules

(the “2002 List”) as of the Voting Record Date. Any party that receives the materials in electronic

format but would prefer paper format may contact the Notice and Claims Agent and request paper

copies of the corresponding materials previously received in electronic format (to be provided at



5   Because of the voluminous nature of the orders cited herein, such orders are not attached to this motion. Copies of
    these orders are available upon request to the Debtors’ proposed counsel.


                                                         17
Case 19-80064-TLS         Doc 53     Filed 01/16/19 Entered 01/16/19 18:09:38              Desc Main
                                    Document     Page 18 of 28


the Debtors’ expense). The Debtors will not mail Solicitation Packages or other solicitation

materials to Holders of Claims that have already been paid in full during the Chapter 11 Cases or

that are authorized to be paid in full in the ordinary course of business pursuant to an order

previously entered by this Court.

       26.     The Debtors respectfully request that the Notice and Claims Agent be authorized

(to the extent not authorized by another order of the Court) to assist the Debtors in (a) distributing

the Solicitation Package, (b) receiving, tabulating, and reporting on Ballots cast to accept or reject

the Plan by Holders of Claims against the Debtors, (c) responding to inquiries from Holders of

Claims and Interests and other parties in interest relating to the Disclosure Statement, the Plan, the

Ballots, the Solicitation Packages and all other related documents and matters related thereto,

including the procedures and requirements for voting to accept or reject the Plan and for objecting

to the Plan, (d) soliciting votes on the Plan, and (e) if necessary, contacting creditors regarding

the Plan.

       27.     In addition to accepting hard copy Ballots via first class mail, overnight courier,

and hand delivery, the Debtors request authorization to accept Ballots via electronic, online

transmissions, solely through a customized online balloting portal on the Debtors’ case website to

be maintained by the Notice and Claims Agent. Parties entitled to vote may cast an electronic

Ballot and electronically sign and submit the Ballot instantly by utilizing the online balloting portal

(which allows a Holder to submit an electronic signature). Instructions for electronic, online

transmission of Ballots are set forth on the forms of Ballots. The encrypted ballot data and audit

trail created by such electronic submission shall become part of the record of any Ballot submitted

in this manner and the creditor’s electronic signature will be deemed to be immediately legally

valid and effective.



                                                  18
Case 19-80064-TLS        Doc 53     Filed 01/16/19 Entered 01/16/19 18:09:38              Desc Main
                                   Document     Page 19 of 28


   F. The Court Should Approve Procedures for the Resolution of Disputed Claims for
      Voting Purposes.

       28.     The Debtors have established Solicitation and Voting Procedures, which includes

procedures for the treatment of Claims in a Voting Class subject to pending objections.

Such procedures contemplate furnishing the Holder of such Claim with a Disputed Claim Notice

and deeming the Holder not entitled to vote to accept or reject the Plan on account of such Claim

until the occurrence of a Resolution Event (as such terms are defined in the Solicitation and Voting

Procedures).   The Debtors respectfully request this Court authorize the procedures for the

resolution of Disputed Claims as such procedures are customary and should be approved.

   G. The Court Should Approve the Notice of Confirmation Hearing.

       29.     The Debtors will serve the Confirmation Hearing Notice on all known Holders of

Claims and Interests and the 2002 List (regardless of whether such parties are entitled to vote on

the Plan) by no later than the Solicitation Deadline (expected to be February 25, 2019), which will

provide all parties in interest with at least 28 days’ notice of the Plan Objection Deadline and the

Confirmation Hearing.       The Confirmation Hearing Notice will include the following:

(a) instructions as to how to view or obtain copies of the Disclosure Statement (including the Plan

and the other exhibits thereto), the Order, and all other materials in the Solicitation Package

(excluding Ballots) from the Notice and Claims Agent and/or the Court’s website via PACER;

(b) notice of the Voting Deadline; (c) notice of the date by which the Debtors will file the Plan

Supplement; (d) notice of the Plan Objection Deadline; and (e) notice of the Confirmation Hearing

Date and information related thereto.

       30.     Bankruptcy Rule 2002(l) permits the Court to “order notice by publication if it finds

that notice by mail is impracticable or that it is desirable to supplement the notice.” Fed. R. Bankr.

P. 2002(l). Therefore, in addition to the foregoing distribution of the Confirmation Hearing


                                                 19
Case 19-80064-TLS       Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38           Desc Main
                                 Document     Page 20 of 28


Notice, the Debtors will publish the Publication Notice within seven (7) business days after the

Solicitation Deadline on one occasion in the national editions of USA Today (national edition)

and Omaha World-Herald. The Debtors believe that the Publication Notice will provide sufficient

notice of, among other things, the entry of the Order, the Voting Deadline, the Plan Objection

Deadline, and the Confirmation Hearing to parties who did not otherwise receive notice thereof by

mail. Additionally, service and publication of the Confirmation Hearing Notice comports with the

requirements of Bankruptcy Rule 2002 and should be approved.

   H. The Court Should Approve the Plan Supplement Notice.

              31.     The Plan defines “Plan Supplement” to mean the compilation of documents

and forms of documents, schedules, and exhibits to the Plan, to be filed by the Debtors no later

than 14 days before the Confirmation Hearing or such later date as may be approved by the

Bankruptcy Court on notice to parties in interest, and additional documents filed with the

Bankruptcy Court before the Effective Date as amendments to the Plan Supplement. See Plan at

Art. I.A. 94. If an Equitization Restructuring occurs, the Plan Supplement shall comprise, among

other documents, the following: (a) New Organizational Documents; (b) Exit Facility Credit

Agreements, if any; (c) Schedule of Assumed Executory Contracts and Unexpired Leases;

(d) Schedule of Rejected Executory Contracts and Unexpired Leases; (e) a list of retained Causes

of Action; (f) New Stockholders’ Agreement, if any; (g) Plan Sponsor Agreement; (h) a document

listing the members of the New Boards and the officers of the Reorganized Debtors, if any; (i)

under the Asset Sale Restructuring, the identity of the Plan Administrator and the compensation

of the Plan Administrator; (j) the Management Incentive Plan and (k) any and all other

documentation necessary to effectuate the Restructuring Transactions or that is contemplated by

the Plan.

       32.    To ensure that all Holders of Claims and Interests receive notice of the Debtors’
                                               20
Case 19-80064-TLS          Doc 53     Filed 01/16/19 Entered 01/16/19 18:09:38                 Desc Main
                                     Document     Page 21 of 28


filing of the Plan Supplement, the Debtors propose to send the Plan Supplement Notice on the date

the Debtors file the Plan Supplement, or as soon as practicable thereafter. Accordingly, the Plan

Supplement Notice should be approved.

   I. The Court Should Approve the Form of Notices to Non-Voting Classes.

           33.   As discussed above, the Non-Voting Classes are not entitled to vote on the Plan.

As a result, they will not receive Solicitation Packages and, instead, the Debtors propose that such

parties receive a Non-Voting Status Notice.

 Non-Voting                        Status                                  Treatment
  Classes


 1 and 9         Unimpaired—Conclusively Presumed to   Will receive a notice, substantially in the form
                 Accept                                attached to the Order as Schedule 9, in lieu of a
                                                       Solicitation Package.
 10 and 11       Impaired—Deemed to Reject             Will receive a notice, substantially in the form
                                                       attached to the Order as Schedule 10, in lieu of a
                                                       Solicitation Package.
 N/A             Disputed Claims                       Holders of Claims that are subject to a pending
                                                       objection by the Debtors are not entitled to vote the
                                                       disputed portion of their Claim. As such, Holders
                                                       of such Claims will receive a notice, substantially
                                                       in the form attached to the Order as Schedule 11
                                                       (which notice shall be served together with such
                                                       objection).



           34.   The Debtors will not provide the holders of Class 8 Intercompany Claims, Class 9

Intercompany Interests, Class 10 Interest in Shopko, or Class 11 Section 510(b) Claims with a

Solicitation Package or any other type of notice in connection with solicitation. Intercompany

Claims, Interests in Shopko, Intercompany Interests, and Section 510(b) Claims, will receive no

distribution made on account of the Intercompany Claims, Interests in Shopko, Intercompany

Interests, and Section 510(b) Claims (as applicable). Thus, Holders of Intercompany Claims,

Interests in Shopko, Intercompany Interests, and Section 510(b) Claims will not be entitled to vote



                                                  21
Case 19-80064-TLS        Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38             Desc Main
                                  Document     Page 22 of 28


to accept or reject the Plan. Nevertheless, in light of the fact that the Intercompany Claims and

Intercompany Interests are all held by the Debtors or affiliates of the Debtors, the Debtors are

requesting a waiver from any requirement to serve Solicitation Packages upon such Holders of

Intercompany Claims and Intercompany Interests. Moreover, the Debtors do not believe that there

are any Section 510(b) Claims. Therefore, a waiver of the requirement to serve Solicitation

Packages upon Holders of Claims and Interests set forth in Classes nine through eleven is

appropriate.

       35.     Each of the Non-Voting Status Notices will include, among other things:

(a) instructions as to how to view or obtain copies of the Disclosure Statement (including the Plan

and the other exhibits thereto), the Order, and all other materials in the Solicitation Package

(excluding Ballots) from the Notice and Claims Agent free of charge and/or the Court’s website

via PACER; (b) a disclosure regarding the settlement, release, exculpation, and injunction

language set forth in Article VIII of the Plan; (c) notice of the Plan Objection Deadline; and

(d) notice of the Confirmation Hearing Date; and (e) information related thereto.

       36.     The Debtors believe that the mailing of Non-Voting Status Notices in lieu of

Solicitation Packages satisfies the requirements of Bankruptcy Rule 3017(d). Accordingly, unless

the Court orders otherwise, the Debtors do not intend to distribute Solicitation Packages to Holders

of Claims and Interests in the Non-Voting Classes.

       37.     The Debtors further request that they not be required to mail Solicitation Packages

or other solicitation materials to: (a) Holders of Claims that have already been paid in full during

the Chapter 11 Cases or that are authorized to be paid in full in the ordinary course of business

pursuant to an order previously entered by this Court; or (b) any party to whom a notice of the




                                                22
Case 19-80064-TLS        Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38             Desc Main
                                  Document     Page 23 of 28


hearing regarding the Court’s approval of the Disclosure Statement (the “Disclosure Statement

Hearing Notice”) was sent but was subsequently returned as undeliverable.

   J. The Court Should Approve the Notices to Contract and Lease Counterparties.

       38.     Article V.A. of the Plan provides that each of the Debtors’ Executory Contracts and

Unexpired Leases will be deemed assumed and assigned to the Reorganized Debtors as of the

Effective Date, except for: (a) those that are identified on the Schedule of Rejected Executory

Contracts and Unexpired Leases; (b) those that have been previously rejected by a Final Order;

(c) those that are the subject of a motion to reject Executory Contracts or Unexpired Leases that is

pending on the Confirmation Date; or (d) those that are subject to a motion to reject an Executory

Contract or Unexpired Lease pursuant to which the requested effective date of such rejection is

after the Effective Date. See Plan at Art. V.A. Additionally, Article V.C. of the Plan provides that

the Debtors will provide Cure Notices of proposed assumption and proposed amounts of Cure

Claims to the applicable third parties. Id. at Art. V.C.

       39.     To ensure that counterparties to Executory Contracts and Unexpired Leases receive

notice of assumption or rejection of their Executory Contract or Unexpired Lease (and any

corresponding Cure Claim) pursuant to the Plan, the Debtors will mail an Assumption Notice or a

Rejection Notice, as appropriate, within the time periods specified in the Plan.

   K. The Court Should Approve the Voting Record Date, Solicitation Deadline, and Voting
      Deadline.

       40.     Bankruptcy Rule 3017(d) provides that, for the purposes of soliciting votes in

connection with the confirmation of a plan, “creditors and equity security holders shall include

holders of stocks, bonds, debentures, notes, and other securities of record on the date the order

approving the disclosure statement is entered or another date fixed by the court, for cause, after

notice and a hearing.” Fed. R. Bankr. P. 3017(d). Bankruptcy Rule 3018(a) contains a similar


                                                 23
Case 19-80064-TLS        Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38              Desc Main
                                  Document     Page 24 of 28


provision regarding determination of the record date for voting purposes.           Fed. R. Bankr.

P. 3018(a).

       41.     The Debtors request that the Court exercise its authority under Bankruptcy Rules

3017(d) and 3018(a) to establish February 22, 2019, as the Voting Record Date. Moreover, the

Debtors propose that, with respect to any transferred Claim, the transferee shall be entitled to

receive a Solicitation Package and, if the Holder of such Claim is entitled to vote with respect to

the Plan, cast a Ballot on account of such Claim only if: (a) all actions necessary to effectuate the

transfer of the Claim pursuant to Bankruptcy Rule 3001(e) have been completed by the Voting

Record Date; or (b) the transferee files by the Voting Record Date (i) the documentation required

by Bankruptcy Rule 3001(e) to evidence the transfer and (ii) a sworn statement of the transferor

supporting the validity of the transfer. In the event a Claim is transferred after the Voting Record

Date, the transferee of such Claim shall be bound by any vote on the Plan made by the Holder of

such Claim as of the Voting Record Date.

       42.     The Debtors request that, after the Debtors distribute Solicitation Packages to

Holders of Claims entitled to vote on the Plan by the Solicitation Deadline, the Court require that

all Holders of Claims entitled to vote on the Plan complete, execute, and return their customized

Ballots (in accordance with the instructions on the Ballots) so that they are actually received by

the Notice and Claims Agent on or before the Voting Deadline.

       43.     The foregoing timing and materials will afford Holders of Claims entitled to vote

on the Plan at least 21 days within which to review and analyze such materials and subsequently

make an informed decision as to whether to vote to accept or reject the Plan before the Voting

Deadline consistent with the requirements of the applicable Bankruptcy Rules. See Fed. R. Bankr.

P. 3017(d) (after approval of a disclosure statement, the debtor must transmit the plan, the



                                                 24
Case 19-80064-TLS          Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38              Desc Main
                                    Document     Page 25 of 28


approved disclosure statement, a notice of the time within which acceptances and rejections of

such plan may be filed, and any other information that the court may direct to certain holders of

claims). Accordingly, the Debtors request that the Court approve the form of, and the Debtors’

proposed procedures for distributing, the Solicitation Packages to the Holders of Claims in the

Voting Classes.

III.      The Court Should Approve the Procedures for Confirming the Plan.

       A. The Court Should Approve the Confirmation Hearing Date.

          44.    Section 1128 of the Bankruptcy Code provides that a court shall hold a hearing on

confirmation of a plan and provides that parties in interest can object to confirmation.

11 U.S.C. § 1128. Additionally, Bankruptcy Rule 3017(c) provides that, on or before approval of

a disclosure statement, a court shall fix a time for the hearing on confirmation of a plan. Fed. R.

Bankr. P. 3017(c).      In accordance with Bankruptcy Rule 3017(c) and section 1128 of the

Bankruptcy Code, the Debtors request that the Court establish April 3, 2019, at 11:00 a.m.,

prevailing Central Time as the Confirmation Hearing Date. The Debtors further request that the

Confirmation Hearing may be continued from time to time by the Court or the Debtors without

further notice to parties in interest other than such adjournment announced in open court and/or a

notice of adjournment filed with the Court and served on the 2002 List.

       B. The Court Should Approve the Procedures for Filing Objections to the Plan.

          45.    Bankruptcy Rules 2002(b) and (d) require no less than 28 days’ notice to all holders

of claims or interests of the time fixed for filing objections to the hearing on confirmation of a

chapter 11 plan. The Debtors request that the Court establish March 25, 2019, at 4:00 p.m.,

prevailing Central Time, as the Plan Objection Deadline.

          46.    The Debtors also request that the Court direct the manner in which parties in interest

may object to confirmation of the Plan. Pursuant to Bankruptcy Rule 3020(b)(1), objections to

                                                  25
Case 19-80064-TLS        Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38                Desc Main
                                  Document     Page 26 of 28


confirmation of a plan must be filed and served “within a time fixed by the court.” Fed. R. Bankr.

P. 3020(b)(1). The Confirmation Hearing Notice will require that objections to confirmation of

the Plan or requests for modifications to the Plan, if any, must:

               a.      be in writing;

               b.      conform to the Bankruptcy Rules, the Local Rules, and any orders
                       of the Court;

               c.      state, with particularity, the legal and factual basis for the objection
                       and, if practicable, a proposed modification to the Plan (or related
                       materials) that would resolve such objection; and

               d.      be filed with the Court (contemporaneously with a proof of service)
                       upon the applicable notice parties so to be actually received on or
                       before the Plan Objection Deadline.

       47.     The Debtors also request that they (and other parties in support of the Plan) be

permitted to file a reply to any objections to Confirmation of the Plan and a memorandum in

support of confirmation by April 1, 2019, at 12:00 p.m., prevailing Central Time.

       48.     The Debtors believe that the Confirmation Brief Deadline will afford the Court, the

Debtors, and other parties in interest reasonable time to consider the objections and proposed

modifications prior to the Confirmation Hearing.

       49.     The Debtors believe that the Plan Objection Deadline, the Plan Objection Response

Deadline, and the Confirmation Brief Deadline will afford the Court, the Debtors, and other parties

in interest reasonable time to consider the objections and proposed modifications prior to the

Confirmation Hearing.

                                 Non-Substantive Modifications

       50.     The Debtors request authorization to make non-substantive changes to the

Disclosure Statement, Disclosure Statement Hearing Notice, Plan, Confirmation Hearing Notice,

Solicitation Packages, Non-Voting Status Notices, Ballots, Publication Notice, Cover Letter,


                                                 26
Case 19-80064-TLS        Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38              Desc Main
                                  Document     Page 27 of 28


Solicitation and Voting Procedures, Plan Supplement Notice, Assumption and Rejection Notices,

Voting and Tabulation Procedures, and related documents without further order of the Court,

including changes to correct typographical and grammatical errors, if any, and to make conforming

changes to the Disclosure Statement, the Plan, and any other materials in the Solicitation Packages

before distribution.

                                              Notice

       51.     The Debtors have provided notice of this Motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) the holders

of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the agents

under the Debtors’ prepetition asset-based facility; (d) the agents under the proposed DIP Facility;

(e) the agents under the Debtors’ prepetition term loan facility; (f) the Internal Revenue Service;

(g) the United States Securities and Exchange Commission; (h) the office of the attorneys general

for the states in which the Debtors operate; (i) the United States Attorney’s Office for the District

of Nebraska; and (j) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given.

                                        No Prior Request

       52.     No prior request for the relief sought in this Motion has been made to this or any

other court.




                                                 27
Case 19-80064-TLS         Doc 53    Filed 01/16/19 Entered 01/16/19 18:09:38           Desc Main
                                   Document     Page 28 of 28


       WHEREFORE, the Debtors respectfully request that the Court enter the Order granting the

relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Dated: January 16, 2019            /s/ Michael T. Eversden
 Omaha, Nebraska                   James J. Niemeier (NE Bar No. 18838)
                                   Michael T. Eversden (NE Bar No. 21941)
                                   Lauren R. Goodman (NE Bar No. 24645)
                                   MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                   First National Tower, Suite 3700
                                   1601 Dodge Street
                                   Omaha, Nebraska 68102
                                   Telephone:      (402) 341-3070
                                   Facsimile:      (402) 341-0216
                                   Email:          jniemeier@mcgrathnorth.com
                                                   meversden@mcgrathnorth.com
                                                   lgoodman@mcgrathnorth.com
                                   - and -
                                   James H.M. Sprayregen, P.C.
                                   Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                   Jamie Netznik (pro hac vice pending)
                                   Travis M. Bayer (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle
                                   Chicago, Illinois 60654
                                   Telephone:       (312) 862-2000
                                   Facsimile:       (312) 862-2200
                                   Email:           james.sprayregen@kirkland.com
                                                    patrick.nash@kirkland.com
                                                    jamie.netznik@kirkland.com
                                                    travis.bayer@kirkland.com
                                   - and -
                                   Steven Serajeddini (pro hac vice pending)
                                   Daniel Rudewicz (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:     (212) 446-4800
                                   Facsimile:     (212) 446-4900
                                   Email:         steven.serajeddini@kirkland.com
                                                  daniel.rudewicz@kirkland.com

                                   Proposed Co-Counsel to the Debtors
